EXHIBIT 10.3 Assumption Agreement THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of December 15, 2016, is among Tesla 2014 Warehouse SPV LLC (the “Borrower”), CAFCO LLC, as a Conduit Lender, CHARTA LLC, as a Conduit Lender, CIESCO, LLC, as a Conduit Lender, CRC Funding LLC, as a Conduit Lender, (CAFCO LLC, CHARTA LLC, CIESCO, LLC and CRC Funding LLC, each a “New Conduit Lender” and collectively, the “New Conduit Lenders”), Citibank, N.A., as a Related Committed Lender (the “New Committed Lender” and together with the New Conduit Lenders, the “New Lenders”), Citibank, N.A., asgroup agent for the New Lenders (the “New Group Agent” and together with the New Lenders, the “New Group”) and Deutsche Bank AG, New York Branch (“Deutsche Bank”), as Administrative Agent (in such capacity, the “Administrative Agent”), as a Lender and as a Group Agent.
